OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, PA 19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31, 2011 Date of reporting period: December 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE BERWYN FUNDS TABLE OF CONTENTS PAGE Letter from the President 3 Berwyn Fund Portfolio Manager’s Letter 5 Growth of a $10,000 Investment 7 Berwyn Income Fund Portfolio Manager’s Letter 8 Growth of a $10,000 Investment 12 Berwyn Cornerstone Fund Portfolio Manager’s Letter 13 Growth of a $10,000 Investment 16 Schedule of Investments – Berwyn Fund 17 Schedule of Investments – Berwyn Income Fund 20 Schedule of Investments – Berwyn Cornerstone Fund 26 Statements of Assets and Liabilities 29 Statements of Operations 30 Statements of Changes In Net Assets 31 Financial Highlights – Berwyn Fund 32 Financial Highlights – Berwyn Income Fund 33 Financial Highlights – Berwyn Cornerstone Fund 34 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 43 About Your Funds’ Expenses 44 Other Information 45 Board of Trustees and Executive Officers 46 Federal Tax Information 47 2 THE BERWYN FUNDS 2011 Annual Report The Berwyn Funds Letter from the President January 26, 2012 Dear Shareholder: Two-thousand and eleven was a challenging year for The Berwyn Funds as it was for most institutional and private investors. In general, the stock market traded higher during the first quarter, peaked early in the second quarter and, after making a climactic bottom on October 4th, finished the year with firmer prices. Daily trading volatility was especially high during the summer and fall months; for example, the Dow Jones Industrial Average (DJIA) experienced days when the index traversed over six-hundred points. However, at year’s end most stock indices had moved only modestly from the prior year’s close, with the DJIA registering a total return of 8.38 percent, which was considerably better than the 2.11 percent total return of the Standard and Poor’s 500 Index (S&P 500). Stocks with smaller market capitalizations, such as those held in Berwyn Fund, experienced greater volatility and generally underperformed stocks with larger capitalizations. The Russell 2000 Index, the most familiar small-cap index, had an annual trading range of 44.3 percent as compared to the 23.7 percent trading range experienced by the DJIA. For the twelve month period, the Russell 2000 lost 4.18 percent on a total return basis. Berwyn Income Fund (BIF) and Berwyn Fund (BF) performed well in 2011, registering small positive total returns. Berwyn Cornerstone Fund (BCF), our mid and large-cap stock vehicle, experienced a modest total return loss. Encouragingly, BCF matched the performance of the S&P 500 during the fourth quarter of 2011 and has outperformed this index thus far in 2012. The returns of each fund are discussed more fully in the shareholder letters that follow. As has been the case since the financial collapse of 2008, investors focused their attention on the world’s macroscopic problems and not the attractive stock valuations that we believe provide an opportunity for long term investors. The earthquake and tsunami that disrupted the Japanese economy, higher oil and other commodity prices, unusually heavy weather-related domestic property damage, the downgrade of United States debt instruments, the country’s political stalemate and the problems of the European Union gave investors plenty of issues about which to fret. The level of fear in the marketplace can be gauged by today’s low interest rates on both short and long term Treasury bonds, which continue to act as a safe haven for many global investors. At the beginning of 2011, each of our funds maintained a relatively defensive posture. However, subsequent to the market’s collapse in August, The Berwyn Funds became aggressive buyers of securities. In fact, in September we re-opened BIF, which had been closed to new investors since November, 2010. We believe that the retreat in stock and 3 bond prices created a buying opportunity that should become evident later this year. Despite the litany of domestic and global problems cited above, the U.S. economy continues to slowly emerge from the darkest days of late 2008 and early 2009 and, as a result, the S&P 500 reported record breaking earnings for 2011. Although many mutual fund families experienced a net outflow of funds during the past year, The Berwyn Funds did not share this experience. As you can imagine, attempting to raise cash by liquidating securities in a falling market is a challenging undertaking and normally worsens a fund’s performance. By selling stocks and bonds early in the past year, when the financial markets were strong, we mitigated the effects of the market decline and used a portion of our cash reserves to meet the shareholder redemptions that did occur. Finally, I would like to thank our shareholders for their loyalty and confidence in our team and I remind you to visit our website, www.theberwynfunds.com, for the latest news on our funds. Sincerely, Robert E. Killen President Past performance is not a guarantee of future results. The investment return and the principal value of an investment in The Berwyn Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other information about the Funds and should be read before investing. The Funds’ prospectus may be obtained by downloading it from the Funds’ web site (www.theberwynfunds.com) or by calling 1-800-992-6757. The President’s Letter seeks to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The opinions and views expressed are as of the date of the Letter. The Berwyn Funds are distributed by Ultimus Fund Distributors, LLC. 4 THE BERWYN FUNDS 2011 Annual Report Berwyn Fund a series of The Berwyn Funds January 26, 2012 Dear Berwyn Fund Shareholder: Berwyn Fund (BF) finished last year on a very strong note, rising 19.71 percent in the fourth quarter. For the year, BF’s net asset value per share rose from $28.28 to $28.76 and, in addition, a long term capital gain of $0.502 per share was distributed to shareholders prior to year-end to provide a total return of 3.45 percent. Although our annual performance was modest on an absolute basis, it compared favorably with our small cap benchmark index, the Russell 2000 Index, which lost 4.18 percent for the year on a total return basis. In general, stocks with larger market capitalizations performed better than stocks with smaller market capitalizations as exemplified by the Dow Jones Industrial Average (DJIA) and Standard & Poor’s 500 Index (S&P 500) which rose 8.38 percent and 2.11 percent on total return basis, respectively. Last year’s under-performance of small cap stocks as compared to large cap stocks illustrates the short-term variability of market sectors. Over longer periods of time, such as from the beginning of the millennium to the end of 2011, cumulative total returns for the DJIA and S&P 500 are 40.79 percent and 6.80 percent, respectively, while the Russell 2000 has risen 71.71 percent on a total return basis. Also, whereas the Russell 2000 reached an all-time high on May 17th of last year, both the DJIA and S&P 500 remain below their all-time highs reached on October 17, 2007. BF’s ten-year performance record versus the Russell 2000 is shown at the end of this letter. The performance of BF versus its benchmark index clearly illustrates the value that active management can bring to the investment process. A major disadvantage of small cap stocks can be their volatility, particularly in bear markets. In order to reduce volatility in Berwyn Fund, we tend to accumulate cash when we believe stock valuations to be high, as we did at the beginning of last year, and we avoid companies that are overly leveraged. These tactics worked especially well for our 5 shareholders in 2008 when the fund was able to significantly outperform both small and large cap indices in a vicious bear market caused, in part, by an absence of short term credit availability. During the first quarter of 2011, we eliminated our positions in Frontier Oil, Rehabcare Group, Courier and Wabash National and entered the second quarter with 12.6 percent of BF’s assets in cash. In the third quarter, after the stock market weakened, we added three new stock positions (Allegiant Travel, Landec and Stewart Information) to the portfolio, as reported in our last communication, and also added to our existing holdings. In the fourth quarter, we sold our position in Lifepoint Hospitals at a profit and reallocated those funds to the purchase of WMS Industries, a well-managed manufacturer, seller and lessor of gaming machines. WMS is the only new stock that was added to the portfolio in the fourth quarter. The company is solidly profitable, has a strong balance sheet and, in our opinion, has good growth potential as the gaming industry continues to recover from the past recession. For the year, BF’s top performing stocks were Sturm Ruger, up 122.5 percent, Genesco, up 64.7 percent, Rehabcare Group, up 56.3 percent, Frontier Oil, up 55.6 percent and Newpark Resources, up 54.2 percent. Rehabcare Group and Frontier Oil were sold when they received takeover offers from other industry players. The fund’s bottom five performers were Ducommun, down 41.3 percent, Chiquita Brands, down 40.5 percent, Methode Electronics, down 34.4 percent, Suffolk Bancorp, down 34.4 percent and Hallmark Financial Services, down 23.2 percent. Although Ducommun has been trimmed and Suffolk Bancorp has been sold, we continue to believe that Chiquita Brands, Methode Electronics and Hallmark Financial Services will become profitable investments. At the end of 2011, BF had approximately $227 million in assets as compared to $189 million in assets at the end of 2010. The majority of the gain in assets was due to share purchases by new and existing shareholders. At year’s end the fund held only 3.3 percent of these assets in cash, which is a reflection of our positive outlook for the stock market in 2012. The accompanying pie chart illustrates the industry groups in which these assets are distributed. Normally we attempt to hold approximately forty individual stock positions, which we believe provides a trade-off between appropriate diversification and maximizing the value of our best ideas. At the end of the year there were 42 stocks in the portfolio, with a weighted average market capitalization of $588 million. This compares with 42 stocks in the portfolio at the end of 2010 and a weighted average market capitalization of $677 million. Our research process screens for companies having market capitalizations between $125 million and $1.2 billion. Thank you for your continued confidence in our management of your fund. Sincerely, The Killen Group, Inc. 6 Fund Performance for Periods Ended 12/31/11 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Fund 3.45% 2.98% 9.05% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Fund for the year ended 12/31/11 was 1.21%. The expense ratio for Berwyn Fund as stated in the 5/1/11 prospectus was 1.26%. Returns are net of all expenses, advisory fees and commission charges and include the reinvestment of BF’s dividends and distributions. The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 7 THE BERWYN FUNDS 2011 Annual Report Berwyn Income Fund a series of The Berwyn Funds January 26, 2012 Dear Berwyn Income Fund Shareholder: The total return to shareholders of Berwyn Income Fund (BIF) for 2011’s fourth quarter was 4.57 percent. For the full year, 2011, BIF’s total return was 3.09 percent. In the fourth quarter, a dividend of $0.1215 per share was paid from net investment income, up from the $0.112 per share dividend paid in 2010’s final quarter. At year’s end, the fund also paid a long-term capital gain distribution of $0.3526 per share. During the fourth quarter, BIF’s performance slightly exceeded the 4.23 percent total return gain of the Lipper Income Fund Index, our only reference index with an equity component. BIF’s quarterly performance fell between its two fixed income reference indices, the Citigroup Broad Investment Grade Bond Index (+1.09%) and the Merrill Lynch High Yield II Index (+6.18%). Both equities and high yield bonds rallied strongly in the year’s final quarter as domestic economic fears and European debt concerns moderated. The reported earnings of many U.S. companies provided hope that the country was finally starting to emerge from the great recession. Adding to the good news, national employment reports appeared to be turning positive as were statistics relating to economic production. Finally, despite presumptions of their imminent demise, U.S. consumers appear to be reawakening. 2011 was a challenging year for most in the investment industry, including The Killen Group. It was a year marked by incredible contrast, both in terms of the performance of individual securities and the performance of investment managers. Most equity and fixed income markets posted positive returns, but there were several well-known companies that went bankrupt, such as MF Global, American Airlines and, early in 2012, Eastman Kodak. There were also several respected fund managers that struggled mightily while the markets’ winds shifted. On the fixed income side, PIMCO’s Bill Gross, well-known manager of the world’s largest mutual fund, apologized to his shareholders in October for under-investing in U.S. Treasury Bonds. In equities, Bill Miller, famed manager of the Legg Mason Value Trust, announced in November that he would step down after 8 failing to recover the magic touch that helped him beat the S&P 500 Index for fifteen consecutive years (1991-2005). In alternative investments, John Paulson, arguably the world’s most famous hedge fund manager, stumbled mightily, with losses of nearly fifty percent in one of his funds. Within the context of this confounding investment setting, BIF’s managers sought to invest prudently, but in a deliberate manner. We bought securities of, in our opinion, well-funded companies and bonds with lower levels of interest rate sensitivity. We sold higher-priced fixed income securities, attempting to take advantage of the historic Treasury and corporate bond market rally, while buying securities issued by out-of-favor companies. We invested your assets at times when other investors were fearful and, at other times, we remained patient on the sidelines in the face of rising security prices. For 2011, despite performing well relative to many of our peers, BIF, in management’s opinion, had only an average year, producing slightly greater than a 3 percent total return. In the context of the volatile market environment, this performance was neither great nor terrible. We did not own enough interest rate-sensitive securities, which performed very well, and our equity performance was somewhat disappointing. On the other hand, we believe that we managed risk well and did not expose our shareholders to any major portfolio-damaging “blow-ups.” In keeping with our theme of contrasts, no discussion of BIF’s annual performance should ignore our largest equity position, Ennis, Inc., or one of the largest fixed income holdings, SanDisk Corp. Ennis, Inc. is a manufacturer of printed business products and apparel. Ennis was our largest stock position heading into 2011 and, in our opinion, was extremely under-valued, trading under ten times twelve-month trailing earnings with a dividend yield over four percent and tangible growth potential. Unfortunately, twelve months later, the stock continues to trade at ten times twelve-month trailing earnings with a dividend yield over four percent and tangible growth potential. Ennis failed to realize its earnings potential last year as profits in its apparel (t-shirt) segment wilted under commodity price pressure as the price of cotton rose nearly fifty percent from the end of 2010 to April 2011. In order to ensure adequate supply, major players in the industry, such as Ennis, locked in abnormally high-priced inventory. To compound the matter, small competitors, who buy cotton in the spot market, were able to gain market share by offering lower priced t-shirts as the spot price of cotton subsequently fell. Ennis’ earnings contracted and the stock price fell nineteen percent. We continue to hold Ennis and, despite last year’s disappointment, believe it is well managed and will work through its inventory issue. One of our largest bond holdings for most of last year was the 2017 maturity convertible bonds of SanDisk Corp. SanDisk is a leading manufacturer of flash data storage products. The company rebounded from the depths of the economic collapse in 2008 and 2009, producing solid earnings in 2010. Heading into 2011, the capital markets were extremely skeptical that SanDisk could sustain its profitability, reflected in the underlying stock’s single-digit price to earnings multiple at the beginning of the year. The company, bolstered by the continued growth in mobile devices, not only sustained its earnings, but modestly increased them. The stock was very volatile during the year and its sharp decline in late summer gave us a chance to buy the 2017 convertible bonds at a price that we considered attractive. Subsequently, the stock rallied strongly and our convertible bond position had appreciated 21% by the end of the year. 9 Excluding our longer duration bond holdings, which rose steadily, most of the portfolio exhibited frustrating volatility throughout the year. Our equity portfolio was bolstered by Pfizer and GlaxoSmithKline, 2010’s laggards. Meanwhile, economically sensitive holdings, such as Alcoa, Methode Electronics and Eagle Materials, and our bank holdings, New York Community Bancorp, Bank of New York Mellon and J.P. Morgan Chase & Co., detracted from performance. Our bond portfolio posted decent gains over the course of the year but would have performed even better were it not for our Nuvasive, Inc. 2017 convertible bond position. These bonds declined significantly after the company was found to have infringed upon a competitor’s patent and they were sold from the fund in the fourth quarter. From an asset allocation perspective, BIF’s cash reserve levels fluctuated almost as much as the markets. As we entered 2011, the fund held over 20 percent in cash and maintained this level through the first quarter. Cash declined to the mid-teen level by the end of the second quarter, then dropped dramatically during the third and early fourth quarters. When the equity and convertible bond markets sold off between August and October, nearly 14 percent in cash reserves was invested in what we believed to be undervalued securities, causing the fund’s cash position to dip to less than 8 percent. As the markets subsequently firmed and rallied, cash once again climbed back near 20 percent by the end of the year. The recent rise in cash was also the result of over $100 million worth of bonds that matured, were put back to the issuing company or were redeemed in the last few months of 2011. We intend to invest these funds opportunistically during 2012. BIF’s equity position stood at 27 percent at the end of the year. In addition to almost 20 percent in cash and 17 percent in convertible bonds, BIF held 36 percent in non-convertible corporate bonds as of 12/31/11. Excluding cash, roughly two-thirds of BIF’s bond portfolio is invested in high yield securities and one-third in investment grade securities. The fund’s duration, a measure of interest rate sensitivity, stood at 3.2 years at year’s end. We believe the fund’s underweighted position in bonds and its modest duration are consistent with the historically low interest rates available in the market. In our attempt to add value, we will continue to leverage our strong equity and credit research. As mentioned in past letters, if interest rates continue to decline, BIF’s performance may lag its peers. Despite this fact, we are comfortable with our current positioning and believe that it has a favorable balance of risk and potential reward. BIF ended the year with a little more than $1.3 billion in assets. We believe that the volatile market environment will offer attractive investment opportunities in the future for our investors. The fund’s current asset size provides our managers the investment flexibility to be opportunistic while allowing us room to grow in a healthy manner for the foreseeable future. In closing, we remain grateful for the trust you have placed in us. We fully appreciate the responsibility of managing your money and will continue to do so with diligence and integrity. Very truly yours, The Killen Group, Inc. 10 Fund Performance for Periods Ended 12/31/11 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Income Fund 3.09% 7.23% 7.98% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BIF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Income Fund for the year ended 12/31/11 was 0.66%. The expense ratio for Berwyn Income Fund as stated in the 5/1/11 prospectus was 0.68%. Returns are net of all expenses, advisory fees and commission charges and include the reinvestment of BIF’s dividends and distributions. The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 11 12 THE BERWYN FUNDS 2011 Annual Report Berwyn Cornerstone Fund a series of The Berwyn Funds January 26, 2012 Dear Berwyn Cornerstone Fund Shareholder: For the fourth quarter and full year ended December 31, 2011, Berwyn Cornerstone Fund (BCF) recorded total returns, including a year-end income dividend of $0.143 per share, of 11.92% and minus 2.59%, respectively. The gain for the quarter reflected a strong finish to the year for most stocks as the fear that European debt issues would cause global economies to slow receded. The loss for the full year comes on the heels of a turbulent period for the stock market marked by significant volatility. The fund’s primary benchmarks, the S&P 500 and S&P 400 MidCap Indices, showed similar return patterns for the quarter and the year. In the fourth quarter, the total return for the S&P 500 was 11.82% while the S&P 400 MidCap Index returned 12.98%. For the full year, the S&P 500 had a total return of 2.11% and the S&P 400 MidCap Index had a total return loss of 1.73%. The annual performance for both BCF and its benchmark indices would indicate that the market experienced a relatively benign 12 months. This was far from the truth, with the market and individual stocks experiencing dramatic swings in prices during the period. At various points in time during the first six months of 2011, the fund and its indices generated positive returns of between 5 and 10%. This was followed by a significant reversal during the summertime with the fund and its benchmark indices dropping to a point in early fall where year-to-date returns were between minus 10 and 15%. A strong fourth quarter rally in most stocks brought BCF and the indices to the year-end returns shown above. The market volatility was caused by dramatic shifts in investor sentiment. Investors entered 2011 feeling increasingly confident as earnings were rebounding amid signs that the domestic and global economies were recovering. As the year progressed, developments outside the United States began to divert investor attention and cause 13 anxiety regarding the health of the global economy. Unrest in the Middle East, most notably among some OPEC member countries, caused oil prices to start rising, creating margin pressure in many industries. Along with this headwind, high levels of debt in several European countries, and the economic consequences of the proposed remedies, began to weigh on investor confidence. These macro economic factors caused investors to lower their expectations of corporate profitability, creating the weak market seen in the summer and early fall of 2011. The rally in the final quarter of the year was a result of reported earnings being much stronger than expected given the concerns of investors. The anticipated weakness has not been reflected in corporate profits, with most companies continuing to show year over year improvement. The downward move that so rattled investors in mid-2011 took many stocks to levels we believed to be very inexpensive when one considers the underlying companies’ historical and potential earnings. The difference between the stock market’s decline of last summer and 2008/09 was twofold. First, valuations, while declining significantly, did not reach the extreme lows seen in 2008/09. Secondly, individual companies were reporting results that were actually quite strong. In contrast, in 2008/09, most companies were experiencing declining sales and profits. Similar to 2008/09, we used the sell-off last year to add several companies that, in our opinion, were being underpriced by the market. Most of these investments were in the beaten down, economically sensitive sectors of the market such as Materials, Industrials and Information Technology. Among the companies purchased in BCF were Lincoln Electric, one of the world leaders in welding equipment, Nucor Corp. in the steel industry and Adtran, Inc. in telecom equipment. We believe these additions to the fund represent strong companies and offer increased growth potential versus those holdings that were sold to generate room in the portfolio. Companies that were sold included L3 Communications and Sysco Corp. When we reflect on BCF’s performance for 2011, we are not satisfied with either the absolute or relative returns. The fund underperformed both of its benchmarks, as noted earlier, which is always disappointing. Much of the damage occurred in the first half of the year when the market was more exuberant. While we were able to narrow the gap in relative performance by the end of the year, we remained behind both benchmarks as the year ended. A few areas of underperformance stand out. Financials stocks remain the market sector most feared by investors as a result of the uncertain regulatory environment and macro-economic concerns. With approximately 20% of the fund’s investments in this sector, it was a major contributor to BCF’s underperformance during 2011. While fundamental progress in this sector has been slower than we had anticipated, our banking and insurance investments are slowly recovering from the financial crisis and we believe that the fund’s holdings have emerged stronger and in better competitive positions. Another area of relative weakness was the Consumer Discretionary sector. Here we had one company that performed fundamentally worse than we had expected. During the second quarter we completely sold the stock in question, Aeropostale, Inc, and, in the early fourth quarter added Ford Motor Co. 14 A sector of the fund which we have highlighted in prior letters that outperformed was Information Technology. Several stocks in this sector, led by IBM, performed very well as the underlying companies reported strong fundamentals. Also the Fund’s Health Care stocks, which lagged in prior years, generally provided solid returns in 2011. For the year, BCF’s top-performing stocks and their total returns were Pfizer, Inc., up 28.8%, IBM, up 27.4%, Lincoln Electric Holdings, up 22.7%, GlaxoSmithKline PLC, up 22.6% and Abbot Labs, up 21.8%. On the downside, the following negative total returns were recorded: Alcoa, Inc., down 43.3%, Hewlett Packard Co., down 37.9%, Best Buy, Inc., down 30.2%, New York Community Bancorp, down 29.8% and Aeropostale, Inc., down 25.9%. While 2011 was a frustrating year as far as achieving growth for the fund, we believe the weakness that occurred provided an excellent opportunity for BCF to refresh its holdings. We look forward to seeing the potential payoff for our shareholders in 2012. As always we appreciate our shareholder’s support and look forward to updating you on our progress in 2012. Very truly yours, The Killen Group, Inc. 15 Fund Performance for Periods Ended 12/31/11 (Average Annual Total Returns) One Year Five Years (5/01/02) Berwyn Cornerstone Fund -2.59% -0.30% 4.80% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BCF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The total and net expense ratios for Berwyn Cornerstone Fund for the year ended 12/31/11 were 1.95% and 1.25%, respectively. The total and net expense ratios for Berwyn Cornerstone Fund as stated in the 5/1/11 prospectus were 2.20% and 1.26%, respectively. Effective July 1, 2010, the Advisor has contractually agreed to waive all or a portion of its management fees in order to limit BCF’s ratio of expenses to average net assets to 1.25%. Returns are net of all expenses, advisory fees and commission charges and include the reinvestment of BCF’s dividends and distributions. The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 16 BERWYN FUND SCHEDULE OF INVESTMENTS December 31, 2011 COMMON STOCKS — 97.3% Shares Value CONSUMER DISCRETIONARY — 15.2% AUTO COMPONENTS — 2.8% Spartan Motors, Inc. $ AUTOMOBILES — 2.6% Winnebago Industries, Inc.+ HOTELS, RESTAURANTS & LEISURE — 2.5% WMS Industries, Inc.+ HOUSEHOLD DURABLES — 2.6% Hooker Furniture Corp. LEISURE EQUIPMENT & PRODUCTS — 1.6% Sturm, Ruger & Co., Inc. SPECIALTY RETAIL — 3.1% Genesco, Inc.+ Jos. A. Bank Clothiers, Inc.+ CONSUMER STAPLES — 5.1% FOOD PRODUCTS — 5.1% Chiquita Brands International, Inc.+ Sanderson Farms, Inc. ENERGY — 7.3% ENERGY EQUIPMENT & SERVICES — 4.6% Gulf Island Fabrication, Inc. Newpark Resources, Inc.+ OIL, GAS & CONSUMABLE FUELS — 2.7% VAALCO Energy, Inc.+ FINANCIALS — 14.7% COMMERCIAL BANKS — 2.6% City Holding Co. INSURANCE — 9.4% American Equity Investment Life Holding Co. Hallmark Financial Services, Inc.+ Horace Mann Educators Corp. 17 BERWYN FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 97.3% (continued) Shares Value FINANCIALS — 14.7% (continued) INSURANCE — 9.4% (continued) Stewart Information Services Corp. $ THRIFTS & MORTGAGE FINANCE — 2.7% Dime Community Bancshares, Inc. INDUSTRIALS — 24.1% AEROSPACE & DEFENSE — 0.5% Ducommun, Inc.+ AIRLINES — 2.8% Allegiant Travel Co.+ SkyWest, Inc. BUILDING PRODUCTS — 2.4% AAON, Inc. COMMERCIAL SERVICES & SUPPLIES — 7.4% Ennis, Inc. Knoll, Inc. US Ecology, Inc. CONSTRUCTION & ENGINEERING — 2.7% Granite Construction, Inc. ELECTRICAL EQUIPMENT — 3.0% Encore Wire Corp. MACHINERY — 5.3% Graham Corp. Tennant Co. INFORMATION TECHNOLOGY — 23.2% COMMUNICATIONS EQUIPMENT — 2.2% InterDigital, Inc. COMPUTERS & PERIPHERALS — 4.9% Stratasys, Inc.+ Synaptics, Inc.+ 18 BERWYN FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 97.3% (continued) Shares Value INFORMATION TECHNOLOGY — 23.2% (continued) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 5.0% Methode Electronics, Inc. $ Plexus Corp.+ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 5.2% Advanced Energy Industries, Inc.+ Rudolph Technologies, Inc.+ SOFTWARE — 5.9% Fair Isaac Corp. VASCO Data Security International, Inc.+ MATERIALS — 5.3% CHEMICALS — 5.3% KMG Chemicals, Inc. Landec Corp.+ UTILITIES — 2.4% GAS UTILITIES — 2.4% Laclede Group, Inc. (The) TOTAL COMMON STOCKS (Cost $201,226,764) $ MONEY MARKET FUNDS — 3.3% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.14% * (Cost $7,500,285) $ TOTAL INVESTMENTS AT VALUE — 100.6% (Cost $208,727,049) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.6%) ) NET ASSETS — 100.0% $ + Non-income producing security. * Variable rate security. The rate shown is the 7-day effective yield as of December 31, 2011. See Accompanying Notes to Financial Statements. 19 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS December 31, 2011 COMMON STOCKS — 26.9% Shares Value CONSUMER DISCRETIONARY — 2.0% SPECIALTY RETAIL — 2.0% Chico's FAS, Inc. $ Destination Maternity Corp. CONSUMER STAPLES — 2.6% FOOD & STAPLES RETAILING — 1.7% SYSCO Corp. Wal-Mart Stores, Inc. HOUSEHOLD PRODUCTS — 0.9% Kimberly-Clark Corp. ENERGY — 0.5% ENERGY EQUIPMENT & SERVICES — 0.5% Tidewater, Inc. FINANCIALS — 3.8% DIVERSIFIED FINANCIAL SERVICES — 1.3% JPMorgan Chase & Co. INSURANCE — 2.0% Chubb Corp. (The) HCC Insurance Holdings, Inc. THRIFTS & MORTGAGE FINANCE — 0.5% New York Community Bancorp, Inc. HEALTH CARE — 4.4% PHARMACEUTICALS — 4.4% AstraZeneca PLC - ADR GlaxoSmithKline PLC - ADR Johnson & Johnson Pfizer, Inc. INDUSTRIALS — 5.9% COMMERCIAL SERVICES & SUPPLIES — 3.1% Ennis, Inc. US Ecology, Inc. 20 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 26.9% (continued) Shares Value INDUSTRIALS — 5.9% (continued) INDUSTRIAL CONGLOMERATES — 1.0% 3M Co. $ MACHINERY — 0.8% Met-Pro Corp. PROFESSIONAL SERVICES — 1.0% Dun & Bradstreet Corp. (The) INFORMATION TECHNOLOGY — 3.6% ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 1.1% Methode Electronics, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 1.3% Intel Corp. SOFTWARE — 1.2% Microsoft Corp. MATERIALS — 1.4% CONSTRUCTION MATERIALS — 0.5% Eagle Materials, Inc. METALS & MINING — 0.9% Alcoa, Inc. UTILITIES — 2.7% ELECTRIC UTILITIES — 1.8% Exelon Corp. GAS UTILITIES — 0.9% Laclede Group, Inc. (The) TOTAL COMMON STOCKS (Cost $327,898,787) $ 21 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) PREFERRED STOCKS — 3.4% Shares Value FINANCIALS — 3.4% CAPITAL MARKETS — 0.2% BNY Capital V - Series F $ COMMERCIAL BANKS — 0.3% Wells Fargo Capital IX DIVERSIFIED FINANCIAL SERVICES — 2.1% JPMorgan Chase Capital XII Newell Financial Trust - Series I - CV REAL ESTATE INVESTMENT TRUSTS (REIT) — 0.8% Health Care REIT, Inc. - Series D Public Storage - Series F TOTAL PREFERRED STOCKS (Cost $43,612,341) $ CORPORATE BONDS — 49.4% Par Value Value CONSUMER DISCRETIONARY — 17.1% DIVERSIFIED CONSUMER SERVICES — 1.1% Hillenbrand, Inc., 5.50%, due 07/15/20 $ $ Service Corp. International, 6.75%, due 04/01/15 Service Corp. International, 7.50%, due 04/01/27 HOTELS, RESTAURANTS & LEISURE — 0.3% Choice Hotels International, Inc., 5.70%, due 08/28/20 HOUSEHOLD DURABLES — 2.7% D.R. Horton, Inc., 6.125%, due 01/15/14 D.R. Horton, Inc., 5.625%, due 09/15/14 D.R. Horton, Inc., 5.25%, due 02/15/15 D.R. Horton, Inc., 5.625%, due 01/15/16 D.R. Horton, Inc., 6.50%, due 04/15/16 22 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) CORPORATE BONDS — 49.4% (continued) Par Value Value CONSUMER DISCRETIONARY — 17.1% (continued) LEISURE EQUIPMENT & PRODUCTS — 1.6% Hasbro, Inc., 6.60%, due 07/15/28 $ $ Hasbro, Inc., 6.35%, due 03/15/40 Mattel, Inc., 6.20%, due 10/01/40 MEDIA — 1.0% Scholastic Corp., 5.00%, due 04/15/13 MULTILINE RETAIL — 2.3% Family Dollar Stores, Inc., 5.00%, due 02/01/21 SPECIALTY RETAIL — 8.1% Best Buy Co., Inc., 5.50%, due 03/15/21 Gap, Inc. (The), 5.95%, due 04/12/21 Payless Shoes Corp., 8.25%, due 08/01/13 Woolworth Corp., 8.50%, due 01/15/22 CONSUMER STAPLES — 2.8% FOOD PRODUCTS — 2.8% Chiquita Brands International, Inc., 7.50%, due 11/01/14 Chiquita Brands International, Inc., 4.25%, due 08/15/16 CV ENERGY — 0.9% ENERGY EQUIPMENT & SERVICES — 0.9% Bristow Group, Inc., 3.00%, due 06/15/38 CV Suburban Propane Partners, L.P., 7.375%, due 03/15/20 FINANCIALS — 2.3% INSURANCE — 0.4% Provident Cos., Inc., 7.25%, due 03/15/28 Unum Group, 6.75%, due 12/15/28 REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.9% Health Care REIT, Inc., 4.70%, due 09/15/17 Health Care REIT, Inc., 4.95%, due 01/15/21 HEALTH CARE — 8.9% HEALTH CARE EQUIPMENT & SUPPLIES — 1.1% Teleflex, Inc., 6.875%, due 06/01/19 23 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) CORPORATE BONDS — 49.4% (continued) Par Value Value HEALTH CARE — 8.9% (continued) HEALTH CARE PROVIDERS & SERVICES — 6.5% Hanger Orthopedic Group, Inc., 7.125%, due 11/15/18 $ $ LifePoint Hospitals, Inc., 3.25%, due 08/15/25 CV Omnicare, Inc., 3.25%, due 12/15/35 CV LIFE SCIENCES TOOLS & SERVICES — 1.3% Illumina, Inc., 144A, 0.25%, due 03/15/16 CV INDUSTRIALS — 11.1% AEROSPACE & DEFENSE — 2.3% Ceradyne, Inc., 2.875%, due 12/15/35 CV L-3 Communications Holdings, Inc., 6.375%, due 10/15/15 Orbital Sciences Corp., 2.437%, due 01/15/27 CV COMMERCIAL SERVICES & SUPPLIES — 4.4% Corrections Corp. of America, 6.25%, due 03/15/13 Deluxe Corp., Series B, 5.125%, due 10/01/14 Deluxe Corp., 7.375%, due 06/01/15 Deluxe Corp., 144A, 7.00%, due 03/15/19 INDUSTRIAL CONGLOMERATES — 0.4% Carlisle Cos., Inc., 5.125%, due 12/15/20 TRADING COMPANIES & DISTRIBUTORS — 4.0% Interline Brands, Inc., 7.00%, due 11/15/18 WESCO International, Inc., 7.50%, due 10/15/17 INFORMATION TECHNOLOGY — 5.3% COMMUNICATIONS EQUIPMENT — 2.2% InterDigital, Inc., 144A, 2.50%, due 03/15/16 CV Ixia, 3.00%, due 12/15/15 CV COMPUTERS & PERIPHERALS — 3.0% SanDisk Corp., 1.00%, due 05/15/13 CV SanDisk Corp., 1.50%, due 08/15/17 CV ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.1% Anixter, Inc., 5.95%, due 03/01/15 24 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) CORPORATE BONDS — 49.4% (continued) Par Value Value MATERIALS — 1.0% METALS & MINING — 1.0% Alcoa, Inc., 5.87%, due 02/23/22 $ $ Alcoa, Inc., 5.90%, due 02/01/27 Alcoa, Inc., 5.95%, due 02/01/37 TOTAL CORPORATE BONDS (Cost $628,118,984) $ MONEY MARKET FUNDS — 19.2% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%* $ Fidelity Institutional Money Market Portfolio - Select Class, 0.14%* Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09%* Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.01%* TOTAL MONEY MARKET FUNDS (Cost $252,536,226) $ TOTAL INVESTMENTS AT VALUE — 98.9% (Cost $1,252,166,338) $ OTHER ASSETS IN EXCESS OF LIABILITIES — 1.1% NET ASSETS — 100.0% $ ADR - American Depositary Receipt. CV - Convertible Security. 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933. This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. * Variable rate security. The rate shown is the 7-day effective yield as of December 31, 2011. See Accompanying Notes to Financial Statements. 25 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS December 31, 2011 COMMON STOCKS — 99.7% Shares Value CONSUMER DISCRETIONARY — 20.4% AUTOMOBILES — 6.8% Ford Motor Co.+ $ Thor Industries, Inc. MEDIA — 1.4% Walt Disney Co. (The) SPECIALTY RETAIL — 12.2% Best Buy Co., Inc. Chico's FAS, Inc. Gap, Inc. (The) Lowe's Cos., Inc. CONSUMER STAPLES — 2.7% HOUSEHOLD PRODUCTS — 2.7% Kimberly-Clark Corp. ENERGY — 5.7% ENERGY EQUIPMENT & SERVICES — 2.6% Tidewater, Inc. OIL, GAS & CONSUMABLE FUELS — 3.1% Chevron Corp. FINANCIALS — 19.3% CAPITAL MARKETS — 2.8% Bank of New York Mellon Corp. (The) COMMERCIAL BANKS — 3.1% Wells Fargo & Co. DIVERSIFIED FINANCIAL SERVICES — 3.1% JPMorgan Chase & Co. INSURANCE — 9.1% Chubb Corp. (The) HCC Insurance Holdings, Inc. Unum Group 26 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 99.7% (continued) Shares Value FINANCIALS — 19.3% (continued) THRIFTS & MORTGAGE FINANCE — 1.2% New York Community Bancorp, Inc. $ HEALTH CARE — 12.5% PHARMACEUTICALS — 12.5% Abbott Laboratories GlaxoSmithKline PLC - ADR Johnson & Johnson Pfizer, Inc. INDUSTRIALS — 12.5% CONSTRUCTION & ENGINEERING — 3.2% Jacobs Engineering Group, Inc.+ INDUSTRIAL CONGLOMERATES — 2.9% 3M Co. MACHINERY — 3.7% Lincoln Electric Holdings, Inc. PROFESSIONAL SERVICES — 2.7% Dun & Bradstreet Corp. (The) INFORMATION TECHNOLOGY — 20.7% COMMUNICATIONS EQUIPMENT — 3.1% ADTRAN, Inc. COMPUTERS & PERIPHERALS — 4.8% Dell, Inc.+ Hewlett-Packard Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 2.8% Itron, Inc.+ IT SERVICES — 3.1% International Business Machines Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 3.7% Intel Corp. 27 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 99.7% (continued) Shares Value INFORMATION TECHNOLOGY — 20.7% (continued) SOFTWARE — 3.2% Microsoft Corp. $ MATERIALS — 5.9% METALS & MINING — 5.9% Alcoa, Inc. Nucor Corporation TOTAL COMMON STOCKS — 99.7% (Cost $10,444,133) $ OTHER ASSETS IN EXCESS OF LIABILITIES — 0.3% NET ASSETS — 100.0% $ ADR - American Depositary Receipt. + Non-income producing security. See Accompanying Notes to Financial Statements. 28 THE BERWYN FUNDS STATEMENTS OF ASSETS AND LIABILITIES December 31, 2011 BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Assets Investments in Securities: At Market Value (Cost $208,727,049, $1,252,166,338 and $10,444,133 for Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund, respectively) (Note 2) $ $ $ Receivables: Dividends and Interest Fund Shares Sold Investment Securities Sold — Other Assets Total Assets Liabilities Payables: Due to Custodian — — Fund Shares Redeemed — Investment Securities Purchased — — Accrued Investment Advisory Fees (Note 5) 16 Accrued Administration Fees (Note 5) Other Accrued Expenses Total Liabilities Net Assets $ $ $ Net Assets Consist of: Paid-in Capital $ $ $ Undistributed Net Investment Income — — Accumulated Net Realized Losses From Security Transactions ) ) ) Net Unrealized Appreciation on Investment Securities Net Assets $ $ $ Shares of Beneficial Interest Outstanding (No Par Value, Unlimited Authorized) Net Asset Value and Offering Price Per Share $ $ $ Minimum Redemption Price Per Share (Note 2) $ $ $ See Accompanying Notes to Financial Statements. 29 THE BERWYN FUNDS STATEMENTS OF OPERATIONS Year Ended December 31, 2011 BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Investment Income Dividends $ $ $ Interest — Total Investment Income Expenses Investment Advisory Fees (Note 5) Administration Fees (Note 5) Registration Fees Custodian and Bank Service Fees Postage and Supplies Professional Fees Report Printing Insurance Trustees’ Fees and Expenses Compliance Service Fees (Note 5) Other Expenses Total Expenses Before Fee Waivers by Advisor Less Fees Waived by Advisor (Note 5) — — ) Net Expenses Net Investment Income (Loss) ) Realized and Unrealized Gains (Losses) on Investments Net Realized Gains (Losses) from Sales of Investment Securities ) Net Change in Net Unrealized Appreciation (Depreciation) on Investment Securities ) ) ) Net Realized and Unrealized Gains (Losses) on Investments ) ) Net Increase (Decrease) in Net Assets Resulting from Operations $ $ $ ) See Accompanying Notes to Financial Statements. 30 THE BERWYN FUNDS STATEMENTS OF CHANGES IN NET ASSETS BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Year Ended 12/31/11 Year Ended 12/31/10 Year Ended 12/31/11 Year Ended 12/31/10 Year Ended 12/31/11 Year Ended 12/31/10 Operations Net Investment Income (Loss) $ ) $ Net Realized Gains (Losses) from Sales of Investment Securities ) Net Change in Net Unrealized Appreciation (Depreciation) on Investment Securities ) ) ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Distributions to Shareholders From Net Investment Income — ) From Realized Gains from Sales of Investment Securities ) — ) ) — — Decrease in Net Assets Resulting from Distributions to Shareholders ) Capital Share Transactions Proceeds from Shares Sold Net Asset Value of Shares Issued in Reinvestment of Distributions to Shareholders Proceeds from Redemption Fees Collected (Note 2) Shares Redeemed ) Net Increase in Net Assets from Capital Share Transactions Total Increase in Net Assets Net Assets Beginning of Year End of Year $ Undistributed Net
